DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 16 August 2022 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3, 6, 7, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. US 10,522,656.
	Regarding claim 1, Chan et al. Fig. 17B discloses a semiconductor structure, comprising: 
a substrate 206 and a gate structure 218 on the substrate, wherein the substrate contains source- drain openings on both sides of the gate structure; 
a first stress layer 260, formed in a source-drain opening of the source-drain openings, wherein the first stress layer is doped with first ions 242; 
a protection layer 238, over the first stress layer, wherein the protection layer is doped with second ions 240; and 
an inversion layer 236, between the first stress layer 260 and the protection layer 238, wherein the inversion layer is doped with third ions 242, and a conductivity type of the third ions is opposite to a conductivity type of the second ions col. 12, lines 34-52.
Regarding claim 2, Chan et al. Fig. 17B discloses the semiconductor structure according to claim 1, wherein: 
the first stress layer 260 contains a trench, and the inversion layer 236 is formed on sidewall and bottom surfaces of the trench Figs. 9A-10B.  
Regarding claim 3, Chan et al. Fig. 17B discloses the semiconductor structure according to claim 1, wherein: 
the protection layer 238 is formed on the inversion layer 236, and is in contact with the inversion layer.  
Regarding claim 6, Chan et al. Fig. 17B discloses the semiconductor structure according to claim 1, wherein: 
the first ions and the second ions have a same conductivity type 242, and each of the first ions and the second ions includes an N-type ion or a P-type ion, wherein: the N-type ion includes phosphorus ion or arsenic ion, and the P-type ion includes boron ion, indium ion, or BF2+  col. 11, lines 1-17.
Regarding claim 7, Chan et al. Fig. 17B discloses the semiconductor structure according to claim 1, wherein: the third ions include an N-type ion or a P-type ion, wherein: the N-type ion includes phosphorus ion or arsenic ion, and the P-type ion includes boron ion, indium ion, or BF2+  col. 11, lines 1-17.
Regarding claim 10, Chan et al. Fig. 17B discloses the semiconductor structure according to claim 1, further including: a stop barrier layer 250 on a surface of the protection layer 238 and on a sidewall surface of the gate structure 218, a dielectric layer 252 on the stop barrier layer, wherein the dielectric layer has a top surface over or coplanar with a top surface of the gate structure, and the dielectric layer contains an opening having a bottom exposing a top surface of the protection layer, and a conductive plug 254 in the opening.  
Regarding claim 11, Chan et al. Fig. 17B discloses the semiconductor structure according to claim 1, wherein the gate structure includes: - 37 -SMIC Ref No.: 2019-00745-SH-US Attorney Docket No.: 00158.0752. OUS 
a gate dielectric layer on the substrate, a gate electrode layer on the gate dielectric layer, and a sidewall spacer 220 on sidewall surfaces of the gate dielectric layer and the gate electrode layer col. 4, lines 43-61.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. US 10,522,656 as applied to claim 1 above, and further in view of Lee et al. US 2020/0020774.
Regarding claim 4, Chan et al. Fig. 17B discloses the semiconductor structure according to claim 1. 
Chan et al. does not disclose further including: a second stress layer over the inversion layer, wherein the second stress layer is in contact with the inversion layer and the protection layer.  
Lee et al. Fig. 5A discloses a semiconductor structure comprising doped semiconductor layers 132, 134 and 136 including dopant diffusion barrier layers 137 and 139. 
Chan et al. and Lee et al. are analogous art because they are directed to a semiconductor structure with first and second source/drain material layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chan et al. because they are from the same field of endeavor. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chan et al. and incorporate the teachings of Lee et al. to provide an integrated circuit device in which the short channel effect may be mitigated and resistance of the source and drain region may be reduced [0004].
Regarding claim 8, Chan et al. Fig. 17B discloses the semiconductor structure according to claim 1. 
Chan et al. does not disclose further including: 
a third stress layer on sidewall and bottom surfaces of the source-drain opening, wherein: 
the first stress layer is formed on the third stress layer, and the third stress layer is doped with fourth ions, and the fourth ions have a same conductivity type as the first ions.  
Lee et al. Fig. 5A discloses a semiconductor structure comprising doped semiconductor layers 132, 134 and 136 including dopant diffusion barrier layers 137 and 139. 
Chan et al. and Lee et al. are analogous art because they are directed to a semiconductor structure with first and second source/drain material layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chan et al. because they are from the same field of endeavor. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chan et al. and incorporate the teachings of Lee et al. to provide an integrated circuit device in which the short channel effect may be mitigated and resistance of the source and drain region may be reduced [0004].

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. US 10,522,656 as applied to claim 1 above, and further in view of Glass et al. US 2019/0348500.
Regarding claim 5, Chan et al. discloses the semiconductor structure according to claim 1. 
Chan et al. does not disclose 
wherein: a thickness of the inversion layer is in a range of approximately 2 nm - 5 nm; and a concentration of the third ions doped in the inversion layer is in a range of approximately 1x 1019 atoms/cm3 - 5x1019 atoms/cm3.  
	Glass et al. discloses a semiconductor structure [0022]-[0027] comprising a doped layer with a thickness of 0.5-10 nm and a concentration of 1x 1019 atoms/cm3. 
Chan et al. and Glass et al. are analogous art because they are directed to a semiconductor structure with first and second source/drain material layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chan et al. because they are from the same field of endeavor. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chan et al. and incorporate the teachings of Glass et al. to provide an integrated circuit device in which the short channel effect may be mitigated [0002].

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  9. The semiconductor structure according to claim 1, wherein: a portion of each of the protection layer, the inversion layer, and the first stress layer is further doped with fifth ions, and a conductivity type of the fifth ions is the same as a conductivity type of the first ions.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898